The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 12/19/21.
a. Independent claims 1, 2, and 4-6 have been amended.
b. The previous Final Office action filed on 02/03/2022 has been withdrawn after the interview held on 02/15/2022 because the secondary reference, Takahashi, was inadvertently cited in the Office action by mistake as indicated in the interview summary. No agreement has been reached for the proposed amendment during the interview and further follow-up conversations and therefore, a new Final action is issued, so applicant can fully study and respond.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Abraham et al. (US 2017/0311113, “Abraham”).
Regarding claim 1, Abraham discloses a user equipment in a wireless communication system including a base station and the user equipment, comprising: 
a receiver that receives release assistance indication (RAI) for the user equipment (UE) to set a value of a predetermined timer in the UE from the base station (See ¶.184, if it is determined as the base station is unable to maintain the context information during the requested time period due to network load, the base station can transmit a new timer to the UE in a manner of including the new timer in the RRC connection release message. The new timer can indicate a maximum time period capable of maintaining the context information of the UE. In particular, the base station can determine a time period capable of maintaining the context information of the UE irrespective of the time period requested by the UE and informs the UE of the determined time period; See Abstract, a predetermined time period which a timer indicates; See fig.8, a plurality of timers such as OnDurationTimer, HARQ RRT Timer, drx-RetransmissionTimer, drx-inactivityTimer, drxShortCycleTimer; See ¶.102, the UE attempts to receive the PDCCH in a time interval in which onDurationTimer for managing On Duration, drx-InactivityTimer for managing inactivity, or drx-RetransmissionTimer for managing retransmission is running; See ¶.104, the RRC controls the DRX operation by configuring timers such as onDurationTimer, drx-InactivityTimer, and shortDRX-Cycle; Examiner’s Note: as disclosed in ¶.184, UE sends a requested timer or time period to BS. However, if BS can not maintain the context information during the requested time period, then the BS sends a new timer via RRC release message, which includes release assistance information or indication, to UE in order for the UE to set a new timer which is different with the timer previously being sent by the UE); and
- a transmitter that transmits an uplink data in a case where the predetermined timer is not activated (See ¶.90, DRX Cycle: this is a parameter for specifying the periodic repetition of On Duration accompanied with a possible period of inactivity; See ¶.91, drx-InactivityTimer: this is a parameter for specifying the number of consecutive PDCCH-subframes after successfully decoding PDCCH that indicates initial UL or DL user data transmission for a UE),
- wherein the transmitter activates the predetermined timer in a case where the value of the predetermined timer is set from the base station (See fig.8, “Active Time (UE monitors PDCCH)’; 

    PNG
    media_image1.png
    411
    716
    media_image1.png
    Greyscale

See ¶.102, additional transmission or retransmission may occur in a duration other than the On Duration. Accordingly, the UE needs to attempt PDCCH reception in a time interval in which the additional transmission or retransmission may occur even though the time  and information indicating that there is no uplink data to be transmitted is transmitted to the base station (See ¶.195, If the UE checks that there is no UL data transmission, the UE transits a DRX switching request message to the base station [S1430]. The DRX switching request message corresponds to a message for informing the base station that there is no additional data transmission. The DRX switching request message can be performed in a form of a BSR (Buffer Status Report); See S1120 fig.11 and ¶.174-175, ‘check there is no additional data transmission’ to the base station; S1220 & S1230 fig.12, ‘check there is no additional data transmission and then send ‘RRC connection release request message to the BS; See further, S1330, S1430; See S1140), and
- wherein the RAI is included in an information element indicating MAC layer setting (See ¶.104, a UE may be configured by RRC with DRX functionality that controls a PDCCH monitoring activity of the UE for C-RNTI (Cell Radio Network Temporary Identifier) corresponding to unique identification information used for identifying RRC connection and scheduling, TPC-PUCCH-RNTI (Transmit Power Control-Physical Uplink Control Channel-RNTI) corresponding to identification information used for power control of PUCCH, TPC-PUSCH-RNTI (Transmit Power Control-Physical Uplink Shared Channel-RNTI) corresponding to identification information used for power control of PUSCH, and (if configured) semi-persistent scheduling C-RNTI corresponding to unique identification information used for semi-static scheduling. In case of a RRC_CONNECTED state, if DRX is configured, the UE is allowed to monitor PDCCH discontinuously using a DRX operation. When using the DRX operation, the UE monitors the PDCCH according to requirements which will be described later. The RRC controls the DRX operation by configuring timers such as onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimer, longDRX-Cycle, drxStartOffset, drxShortCycleTimer, and shortDRX-Cycle. A HARQ RTT timer is also defined in each DL HARQ process. Only a value of the HARQ RTT timer is fixed to 8 ms and values of the other timers (e.g. onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimer, or mac-ContentionResolutionTimer) are configured by an eNB through RRC signaling. The long DRX cycle and short DRX Cycle are also configured by the eNB through RRC signaling. Meanwhile, the eNB limits CQI/PMI/PTI/RI report of the UE to the On Duration of a DRX Cycle using cqi-Mask, which is a value configured by a higher layer (e.g. RRC layer). The eNB may command the UE to transition to a DRX state by transmitting a DRX command MAC CE (control element) to the UE. As will be described later, upon receiving the DRX command MAC CE from the eNB, the UE transitions to a short DRX state if a short DRX cycle is configured and, otherwise, the UE transitions to a long DRX state. The DRX command MAC CE is identified through a logical channel ID (LCID) of a MAC PDU subheader; See ¶.116, if drx-InactivityTimer expires or a DRX command MAC CE is received in this subframe).

Regarding claim 2, it is a claim corresponding to the claim 1, except the limitations “until the predetermined timer expires (Abraham, See ¶.18, if the prescribed time period is expired)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 4, it is a base station claim corresponding to the UE claim 1, except the limitations “a processor (Abraham, See 220 fig.15, a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 5, it is a signal transmission method claim corresponding to a UE claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 6, it is a signal transmission method claim corresponding to the claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using a prior art by Abraham and a new prior art by Takahashi for the amended claim limitations. The previous 103 rejection over Abraham in view of Kim’800 has been replaced with a new 102 rejection by Abraham.
At pages 5-7, the key argument is that “Abraham does not teach or suggest that the UE sets a timer in itself. In addition, it is undisputed that Abraham is silent with respect to the reception of RAI.” [applicant’s emphasis].
In reply, the limitations “UE receives, from the base station, release information for the UE to set a value of a predetermined timer” explicitly read on:
¶.[0184] of Abraham discloses “the new timer, which is transmitted to the UE in a manner of being included in the RRC connection release message, can indicate a maximum time period capable of maintaining the context information of the UE.” [emphasis added].
In other words, a new timer is to set or indicate a maximum time period for UE by using release assistance information/indication included in RRC message and then release the connection.
[Abstract] of Abraham discloses “a predetermined time period which a timer indicates.”
[Fig.8] of Abraham discloses “a plurality of timers such as OnDurationTimer, HARQ RRT Timer, drx-RetransmissionTimer, drx-inactivityTimer, drxShortCycleTimer.”
¶.[0102] of Abraham discloses “the UE attempts to receive the PDCCH in a time interval in which onDurationTimer for managing On Duration, drx-InactivityTimer for managing inactivity, or drx-RetransmissionTimer for managing retransmission is running.”
¶.[0104] of Abraham discloses “the RRC controls the DRX operation by configuring timers such as onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimer, longDRX-Cycle, drxStartOffset, drxShortCycleTimer, and shortDRX-Cycle.”
In other words, UE sends a requested timer or time period to BS. However, if BS can not maintain the context information during the requested time period, then the BS sends a new timer via RRC release message, which includes release assistance information or indication, to UE in order for the UE to set a new timer which is different with the timer previously being sent by the UE. Further, the RRC controls the DRX operation by configuring timers such as onDurationTimer, drx-InactivityTimer, drx-RetransmissionTimer, longDRX-Cycle, drxStartOffset, drxShortCycleTimer, and shortDRX-Cycle.” Therefore, the examiner disagrees respectfully.

                                           Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411